GOODWYN, Justice.
Some of the respondents below bring this appeal from a decree of the circuit court of Randolph County, in equity, overruling their demurrer to appellees’ bill seeking a declaration as to the constitutionality of Act No. 128, appvd. July 8, 1955 (Acts 1955, Vol. 1, p. 377).
We have no alternative but to dismiss the appeal for the reason that said Act has been repealed by Act No. 960, appvd. Sept. *5219, 1961, thus rendering moot any question as to its constitutionality.
Appeal dismissed.
LIVINGSTON, C. J., and SIMPSON and COLEMAN, JJ., concur.